Title: Treasury Department Circular to the Collectors of the Customs, 18 December 1793
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs



Treasury DepartmentDecember 18th 1793.
Sir

It has been made a question whether by the sixth section of the Act entitled “An Act for raising a farther sum of money for the protection of the frontiers and for other purposes therein mentioned,” the allowance to one fishing vessel is still restricted to the sum of one hundred and seventy Dollars for one season, as prescribed by the preceding Act concerning fisheries of the United States &ca.
From the construction of the Act above recited, the restriction being considered as still to operate, I have to request that you will for the present conform to that construction, and not exceed the sum of One hundred and seventy Dollars in the allowance to any one of the fishing vessels for one season.
I am Sir   Your Obed Servant.

A Hamilton

 